UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6229


CECIL EDWARD JACKSON,

                Petitioner - Appellant,

          v.

SARA REVELL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02057-BO)


Submitted:   October 29, 2013             Decided:   November 12, 2013


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Cecil Edward Jackson, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Cecil Edward Jackson, a federal prisoner, appeals the

district court’s order dismissing his 28 U.S.C.A. § 2241 (West

2006       &   Supp.     2013)   petition     seeking    relief     under   Bailey   v.

United         States,    516 U.S. 137    (1995),   and   Bousley      v.   United

States, 523 U.S. 614 (1998).                  After the district court provided

Jackson notice that it intended to characterize his petition as

a 28 U.S.C.A. § 2255 (West Supp. 2013) motion, see Castro v.

United States, 540 U.S. 375, 383 (2003) (requiring notice prior

to recharacterizing motion as motion to vacate), Jackson opposed

the recharacterization, arguing that he was entitled to proceed

with his § 2241 petition under In re Jones, 226 F.3d 328, 333

(4th Cir. 2000).                In its final order, the court noted that,

while § 2241 may be a proper vehicle to assert a Bailey claim,

Jackson had an “unobstructed procedural shot” 1 at filing a § 2255

motion to take advantage of the change in law and, furthermore,

Jackson subsequently had received a sentence reduction, which

“reset         the   counter”     on    Jackson’s   ability    to    file   a    § 2255

motion.




       1
Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (“If [a]
prisoner had an unobstructed procedural shot at filing a § 2255
motion to take advantage of [certain changes in law], a § 2241
motion is unavailable to him . . . .”).



                                              2
         Unlike    the   majority   of   §   2241    petitioners   seeking

relief under Jones, Jackson still has the opportunity to file

his first § 2255 motion.      See Rice, 617 F.3d at 807 (“[U]nder

the Jones rule a federal prisoner is entitled to pursue a § 2241

motion only when he had no opportunity to utilize a § 2255

motion to take advantage of a change in the applicable law.”).

While Jackson correctly foresees that the limitations period may

preclude his claim, “§ 2255 is not inadequate or ineffective

merely because an individual is unable to obtain relief under

that provision.”   Jones, 226 F.3d at 333. 2        While it is true that

this case has had a circuitous route to this point, Jackson had

many opportunities to clear the path.        His failure to diligently

assert his rights bars his § 2241 claim.        See Cephas v. Nash, 32
F.3d 98, 105 (2nd Cir. 2003) (holding that where “petitioner

invokes § 2241 jurisdiction to raise claims that clearly could

    2
       We do, however, clarify that the district court erred in
stating that the district court’s prior grant of a sentence
reduction pursuant to the crack cocaine amendment “reset the
counter,” allowing Jackson to then file a new § 2255 motion.
See United States v. Sanders, 247 F.3d 139, 143 (4th Cir. 2001)
(holding that Sanders’ Fed. R. Crim. P. 35(b) sentence
modification did not affect the date on which his judgment of
conviction became final and therefore did not restart the one-
year limitations period to file motion to vacate); see also
United States v. Dunphy, 551 F.3d 247, 251-52 (4th Cir. 2009)
(holding that “proceedings under [18 U.S.C.] § 3582(c)(2)
[(2006)] ‘do not constitute a full resentencing of the
defendant’”).




                                    3
have been pursued earlier . . . the savings clause of § 2255 is

not triggered and dismissal of the § 2241 petition for lack of

jurisdiction is warranted”).

            For these reasons, although we grant leave to proceed

in forma pauperis, we affirm the dismissal of Jackson’s § 2241

petition as modified.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                     AFFIRMED AS MODIFIED




                                    4